--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MOODY NATIONAL REIT I, INC. 8-K [moody-8k_031113.htm]
EXHIBIT 10.1


AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”), dated effective as of
February 11, 2013 (the “Effective Date”), is by and between SHG HP GERMANTOWN,
LLC, a Florida limited liability company (the “Seller”); and MOODY NATIONAL REIT
I, INC., a Maryland corporation, or its permitted assigns (“Buyer”).


ARTICLE I


PURCHASE AND SALE OF PROPERTY


Section 1.1           Sale. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, subject to the terms, covenants and conditions set forth
herein, all of Seller’s right, title and interest in and to that certain 127
room Hyatt Place Hotel located at 9161 Winchester Road, Germantown, Tennessee
38138 (the “Hotel”), and more particularly described as follows:


(a)           Land and Improvements; Real Property. The real property legally
described and shown on Exhibit A attached hereto and made a part hereof (the
“Land”), together with: (1) all improvements located thereon, including without
limitation the Hotel, and all other buildings, fixtures, systems, facilities and
other similar structures located on the Land (the “Improvements”); and (2) all
rights, benefits, privileges, easements, tenements, hereditaments, rights-of-way
and other appurtenances thereon or in any way appertaining thereto
(collectively, the “Real Property”);


(b)           Leases. There are no leases of any portion of the Real Property;


(c)           Tangible Personal Property. Subject to the terms of Section 8.4,
all of the equipment, machinery, furniture, furnishings, supplies, food,
beverages, liquor, paper products and other tangible personal property owned by
Seller and now or hereafter located on and used exclusively in the operation,
ownership or maintenance of the Real Property (collectively, the “Tangible
Personal Property”), but specifically excluding from the Tangible Personal
Property: (1) any items of personal property in Seller’s property management
office; and (2) any items of personal property owned by third parties and leased
to Seller other than capital leases of equipment which will be assigned to and
assumed by Buyer at Closing (as defined in Section 1.2(2)); and


(d)           Intangible Personal Property. All intangible personal property,
owned by Seller and related to the Real Property and the Improvements,
including, without limitation: any trade names and trademarks associated with
the Real Property (to the extent Seller has the right to transfer), telephone
numbers, licenses (including liquor license, if transferable, provided that
Buyer shall be solely responsible for any costs or expenses imposed or incurred
in connection with such transfer), permits, authorizations and approvals, to the
extent transferable; any plans and specifications for the Improvements; any
warranties; utility and development rights and privileges, general intangibles,
business records, plans and specifications pertaining to the Real Property and
the Tangible Personal Property, and any “Service Contracts” (as defined in
Section 2.1 below) (collectively, the “Intangible Personal Property”).
 
 
1

--------------------------------------------------------------------------------

 
 
(e)           Definition of Property. As used in this Agreement, the term
“Property” shall mean the Real Property, the Tangible Personal Property, and the
Intangible Personal Property.


Section 1.2           Purchase Price.


(1)           The purchase price for the Property shall be Eleven Million Three
Hundred Thousand Dollars ($11,300,000.00), all cash (the “Purchase Price”). The
Purchase Price shall be paid as follows: (1) Within two (2) Business Days (as
defined in Section 9.20) after the Effective Date, Buyer shall deposit in escrow
with Old Republic Title Company of Oklahoma (Old Republic Title), 4040 North
Tulsa, Oklahoma City, OK 73112-2461 (Attn: Jeff Noble/
jnoble@oldrepublictitle.com) (the “Escrow Agent”) cash or other immediately
available funds in the amount of Five Hundred Thousand and No/100 Dollars
($500,000.00) (the “Deposit”). The Deposit shall be non-refundable to Buyer
under any circumstances other than: (i) a default by Seller under this Agreement
that results in the termination of this Agreement by Buyer pursuant to any right
of termination granted to Buyer in this Agreement; or (ii) the termination of
this Agreement pursuant to any of Sections 3.2, 4.1, 5.2, 5.3 or 8.6(c). The
Deposit shall be held by Escrow Agent in an interest bearing account and all
interest thereon shall be deemed a part of the Deposit. If the sale of the
Property as contemplated hereunder is consummated, then the Deposit shall be
paid to Seller at the Closing and credited against the Purchase Price.


IF THE SALE OF THE PROPERTY IS NOT CONSUMMATED DUE TO SELLER’S DEFAULT
HEREUNDER, THEN BUYER MAY ELECT, AS BUYER’S SOLE AND EXCLUSIVE REMEDY, EITHER
TO: (1) TERMINATE THIS AGREEMENT AND BUYER SHALL RECEIVE A REFUND OF THE
DEPOSIT, TOGETHER WITH A REIMBURSEMENT FROM SELLER FOR ALL OF BUYER’S REASONABLE
OUT OF POCKET THIRD PARTY COSTS AND EXPENSES ACTUALLY INCURRED IN CONNECTION
WITH THIS TRANSACTION, UP TO A MAXIMUM AMOUNT OF $25,000, IN WHICH EVENT NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS PROVIDED
IN SECTIONS 6.1, 9.3 AND 9.9 BELOW; OR (2) ENFORCE SPECIFIC PERFORMANCE OF THIS
AGREEMENT. BUYER SHALL NOT HAVE ANY OTHER RIGHTS OR REMEDIES HEREUNDER AS A
RESULT OF ANY DEFAULT BY SELLER PRIOR TO CLOSING, AND BUYER HEREBY WAIVES ANY
OTHER SUCH REMEDY AS A RESULT OF A DEFAULT HEREUNDER BY SELLER. IF BUYER SHALL
FAIL OR REFUSE TO PURCHASE THE PROPERTY IN BREACH OF BUYER’S OBLIGATIONS
HEREUNDER, AND PROVIDED THAT SELLER IS THEN READY, WILLING AND ABLE TO PROCEED
TO CLOSING, HAS PERFORMED ALL OF ITS OBLIGATIONS HEREUNDER AND ALL CONDITIONS
PRECEDENT TO CLOSING HEREUNDER (INCLUDING THOSE SET FORTH IN SECTION 8.6, BELOW)
HAVE BEEN SATISFIED OR WOULD HAVE BEEN SATISFIED BUT FOR BUYER’S DEFAULT, THEN
SELLER SHALL RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES AS SELLER’S SOLE REMEDY
(TOGETHER WITH SELLER’S RIGHTS UNDER SECTION 6.1, 9.3 and 9.9).
 
 
2

--------------------------------------------------------------------------------

 
 
THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE
TO CONSUMMATE THIS SALE DUE TO BUYER’S DEFAULT PRIOR TO CLOSING, WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER NEGOTIATION, THE
PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE
OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE
DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT. BY PLACING THEIR INITIALS BELOW,
EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE. THE
FOREGOING IS SHALL NOT LIMIT BUYER’S OBLIGATIONS UNDER SECTIONS 6.1, 9.3 AND
9.9.
 

INITIALS: SELLER     BUYER BM

 
(2)           The balance of the Purchase Price (plus or minus the prorations
pursuant to Section 8.5 hereof) shall be paid to the Moody National Title
Company, L.P., 6363 Woodway Dr., Ste 250, Houston, Texas 77057, Attention: Kay
Street (the “Title Company”) for payment to Seller in cash or by wire transfer
of other immediately available funds at the consummation of the purchase and
sale contemplated hereunder (including deed recordation) (the “Closing”), by
federal wire transfer in immediately available funds to such bank account as
Seller may designate.


ARTICLE II


DUE DILIGENCE


Section 2.1           Due Diligence. Subject to the provisions of Section 9.3
hereof, Seller has provided and/or shall provide Buyer and its consultants and
other agents and representatives with access to the Property to perform Buyer’s
inspections and review and determine the present condition of the Property.
Buyer shall have the right, at any time prior to Closing to communicate with the
Seller’s on site property manager provided that Buyer gives Seller not less than
twenty-four (24) hours prior written notice (which notice may be made by email
to mbolinger@silverco.com), and Seller shall have the right, but not the
obligation, to be present at any meeting with the property manager. Seller has
delivered or made available to Buyer, or shall deliver or make available to
Buyer by no later than three (3) Business Days after the Effective Date, copies
of surveys prepared by Seller, Seller’s title policy, Phase I or other
environmental reports on the Property obtained by Seller, building permits, use
and occupancy permits or the equivalent, all contracts pertaining to the
operation of the Property, including all service and maintenance agreements and
equipment leases listed on Exhibit D (collectively, the “Service Contracts”),
other contracts, agreements, reports, third party appraisals, projections,
budgets, operating statements and quarterly reports for the preceding two (2)
years, and other items and materials delivered to, prepared by or on behalf of,
or in Seller’s possession with respect to the Real Property, and the operation
of the hotel thereon (collectively, the “Due Diligence Materials”) in Seller’s
or its property manager’s possession, except as otherwise specifically provided
herein.
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein, the Due Diligence
Materials shall expressly exclude: (i) those portions of the Due Diligence
Materials that would disclose Seller’s cost of acquisition of the Property, or
cost of construction of the Improvements and related soft costs; (ii) any
reports, presentations, summaries and the like prepared for any of Seller’s
boards, committees, members or investors in connection with its consideration of
the acquisition of the Property, construction of the Improvements or sale of the
Property; (iii) any proposals, letters of intent, draft contracts or the like
prepared by or for other prospective purchasers of the Property or any part
thereof; (iv) Seller’s internal memoranda, attorney-client privileged materials,
internal appraisals or projections; and (v) any information which Seller is
prohibited from disclosing because such information is the subject of a
confidentiality agreement between Seller and a third party.


Section 2.2           Contingency Period.   Intentionally deleted.


ARTICLE III


BUYER’S EXAMINATION


Section 3.1           Representations and Warranties of Seller. Subject to the
disclosures contained in Schedule 1 attached hereto and made a part hereof (the
“Disclosure Items”), Seller hereby makes the following representations and
warranties with respect to the Property. Notwithstanding anything to the
contrary contained herein or in any document delivered in connection herewith,
Seller shall have no liability with respect to the Disclosure Items.


(a)           Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended (the “Code”) and any related
regulations.


(b)           This Agreement has been, and all documents executed by Seller
which are to be delivered to Buyer at Closing will be, duly authorized, executed
and delivered by Seller, and this Agreement does not and such Other Documents
(as defined in Section 9.17) will not violate any provision of any agreement or
judicial order to which Seller is a party or to which Seller or the Property is
subject. Seller has obtained the consent of all parties or persons necessary to
enter into this Agreement and perform Seller’s obligations hereunder.


(c)           Exhibit D sets forth a true, correct and complete list of all
material Service Contracts in effect for the Property as of the date hereof.


(d)           Neither Seller nor any person holding a direct or indirect
ownership interest in Seller is described in, covered by or specially designated
pursuant to, or affiliated with any person described in, covered by or specially
designated pursuant to, any Anti-Terrorism Law or any list issued by any
department or agency of the United States of America in connection with any
Anti-Terrorism Law. For purposes hereof, Anti-Terrorism Law” shall mean
Executive Order 13224, as amended; the International Emergency Economic Powers
Act, 50 U.S.C. Sections 1701-06 et seq.; the Iraqi Sanctions Act, Pub. L.
101-513, 104 Stat. 2047-55; the United Nations Participation Act, 22 U.S.C.
Section 287c; the Antiterrorism and Effective Death Penalty Act; the
International Security and Development Cooperation Act, 22 U.S.C. Section 2349
aa-9; the Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism
List Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign
Terrorist Organizations Sanctions Regulations, 31 C.F.R. Part 597.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Seller has not (a) made a general assignment for the benefit of
creditors, (b) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by Seller’s creditors, (c) suffered the appointment
of a receiver to take possession of all or substantially all of Seller’s assets,
(d) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (e) admitted in writing its inability to pay its debts
as they come due, or (f) made an offer of settlement, extension or composition
to its creditors generally.


(f)           Seller has received no notice from any governmental authority, or
to the best of Seller’s knowledge, is otherwise aware of: (i) any material
defects in the structural elements of the Hotel or Improvements, or (ii) the
presence of any Hazardous Materials (as defined in Section 3.6) on, under or
about the Property (other than negligible quantities of any Hazardous Materials
typically contained in commercial cleaning and construction products), which
would require repairs or remediation in an amount to exceed Fifty Thousand and
No/Dollars ($50,000.00).


Each of the representations and warranties of Seller contained in this Section
3.1: (1) shall be true in all material respects and deemed remade as of the
Closing Date, subject in each case to: (A) any Exception Matters (as defined
below); (B) the Disclosure Items, and (C) other matters expressly permitted in
this Agreement or otherwise specifically approved in writing; and (2) shall
survive the Closing as provided in Section 3.3 below.


Section 3.2           No Liability for Exception Matters.


As used herein, the term “Exception Matter” shall refer to a matter which would
make a representation or warranty of Seller contained in this Agreement untrue
or incorrect and which is disclosed to Buyer in the Due Diligence Materials or
otherwise, or is otherwise discovered by Buyer before the Closing, including,
without limitation, from interviews with the Management Company’s employees or
any other person. If Buyer first obtains knowledge of any material Exception
Matter after the Effective Date and such Exception Matter was not contained in
the Due Diligence Materials, Buyer’s sole remedy shall be to terminate this
Agreement on the basis thereof, upon written notice to Seller within five (5)
Business Days following Buyer’s discovery of such Exception Matter, in which
event the Deposit shall be disbursed to the Buyer. Buyer’s failure to give
notice within five (5) Business Days after it has obtained actual knowledge of a
material Exception Matter shall be deemed a waiver by Buyer of such Exception
Matter. Seller shall have no obligation to cure or remedy any Exception Matter,
and, subject to Buyer’s right to terminate this Agreement as set forth above,
Seller shall have no liability whatsoever to Buyer with respect to any Exception
Matters. Upon any termination of this Agreement pursuant to this Section 3.2,
neither party shall have any further rights or obligations hereunder, except as
provided in Sections 6.1, 9.3 and 9.9 below. If Buyer obtains actual knowledge
of any Exception Matter before the Closing, but nonetheless elects to proceed
with the acquisition of the Property, Seller shall have no liability with
respect to such Exception Matter, notwithstanding any contrary provision,
covenant, representation or warranty contained in this Agreement or in any Other
Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.3           Survival of Representations and Warranties of Sale. The
representations and warranties of Seller contained herein or in any Other
Documents shall survive for twelve (12) months after the Closing Date. Any claim
which Buyer may have at any time against Seller for a breach of any such
representation or warranty, whether such breach is known or unknown, which is
not specifically asserted by written notice to Seller prior to such date, shall
not be valid or effective, and Seller shall have no liability with respect
thereto.


Section 3.4           Seller’s Knowledge. For purposes of this Agreement and any
document delivered at Closing, whenever the phrase “to the best of Seller’s
knowledge” or the “knowledge” of Seller or words of similar import are used,
they shall be deemed to mean and are limited to the current actual knowledge of
Sam Ward and Marvin Bolinger, at the times indicated only, and not any implied,
imputed or constructive knowledge of such individual(s) or of Seller or any
Seller Related Parties (as defined in Section 3.7 below), and without any
independent investigation or inquiry having been made or any implied duty to
investigate, make any inquiries or review the Due Diligence Materials.
Furthermore, it is understood and agreed that such individual(s) shall have no
personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby.


Section 3.5           Representations and Warranties of Buyer. Buyer represents
and warrants to Seller as follows:


(a)           Buyer represents and warrants to Seller that this Agreement and
all documents executed by Buyer which are to be delivered to Seller at Closing
do not and at the time of Closing will not violate any provision of any
agreement or judicial order to which Buyer is a party or to which Buyer is
subject.


(b)           Buyer has been duly organized, is validly existing and is in good
standing in the State in which it was formed, and is qualified to do business in
the state in which the Real Property is located. This Agreement has been, and
all documents executed by Buyer which are to be delivered to Seller at Closing
will be, duly authorized, executed and delivered by Buyer.


(c)           Except as provided herein, Buyer has had no contact with any
broker or finder with respect to the Property.


(d)           Neither Buyer nor any person holding a direct or indirect
ownership interest in Buyer is described in, covered by or specially designated
pursuant to, or affiliated with any person described in, covered by or specially
designated pursuant to, any Anti-Terrorism Law or any list issued by any
department or agency of the United States of America in connection with any
Anti-Terrorism Law.


Section 3.6           Buyer’s Independent Investigation.


(a)           By Buyer electing to proceed to Closing, Buyer will be deemed to
have acknowledged and agreed that it has been given a full opportunity to
inspect and investigate each and every aspect of the Property, either
independently or through agents of Buyer’s choosing, including, without
limitation:
 
 
6

--------------------------------------------------------------------------------

 
 
(1)           All matters relating to title and survey, together with all
governmental and other legal requirements such as taxes, assessments, zoning,
use permit requirements and building codes.


(2)           The physical condition and aspects of the Property, including,
without limitation, the interior, the exterior, the square footage within the
improvements on the Real Property, the structure, seismic aspects of the
Property, the foundation, roof, paving, parking facilities, utilities, and all
other physical and functional aspects of the Property. Such examination of the
physical condition of the Property shall include an examination for the presence
or absence of Hazardous Materials, as defined below, which shall be performed or
arranged by Buyer (subject to the provisions of Section 9.3 hereof) at Buyer’s
sole expense. For purposes of this Agreement, “Hazardous Materials” shall mean
inflammable explosives, radioactive materials, asbestos, asbestos–containing
materials, polychlorinated biphenyls, lead, lead-based paint, radon, under
and/or above ground tanks, hazardous materials, hazardous wastes, hazardous
substances, oil, or related materials, which are listed or regulated in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Sections 6901, et seq.), the Resources Conservation and
Recovery Act of 1976 (42 U.S.C. Section 6901, et seq.), the Clean Water Act (33
U.S.C. Section 1251, et seq.), the Safe Drinking Water Act (14 U.S.C. Section
1401, et seq.), the Hazardous Materials Transportation Act (49 U.S.C. Section
1801, et seq.), and the Toxic Substance Control Act (15 U.S.C. Section 2601, et
seq.), and any other applicable federal, state or local laws (collectively,
“Environmental Laws”).


(3)           Any easements and/or access rights affecting the Property.


(4)           The Service Contracts and any Other Documents or agreements of
significance affecting the Property.


(5)           All other matters of material significance affecting the Property.


(b)           Except as expressly set forth in this Agreement, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Buyer in connection with
the transaction contemplated hereby. Buyer acknowledges and agrees that all
materials, data and information delivered by Seller to Buyer in connection with
the transaction contemplated hereby are provided to Buyer as a convenience only
and that any reliance on or use of such materials, data or information by Buyer
shall be at the sole risk of Buyer, except as otherwise expressly stated herein.
Without limiting the generality of the foregoing provisions, Buyer acknowledges
and agrees that: (a) any environmental or other report with respect to the
Property which is delivered by Seller to Buyer shall be for general
informational purposes only; (b) Buyer shall not have any right to rely on any
such report delivered by Seller to Buyer, but rather will rely on its own
inspections and investigations of the Property and any reports commissioned by
Buyer with respect thereto; (c) neither Seller, any affiliate of Seller nor the
person or entity which prepared any such report delivered by Seller to Buyer
shall have any liability to Buyer for any inaccuracy in or omission from any
such report; and (d) the unintentional failure to deliver any report as to the
environmental or other condition of the Property, including any proposal for
work at the Property which was not performed by Seller or any of its affiliates,
shall not be actionable by Buyer under this Agreement or otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1 ABOVE AND ELSEWHERE
IN THIS AGREEMENT, BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS
SELLING AND BUYER IS PURCHASING THE PROPERTY WITH THE UNDERSTANDING THAT THE
PROPERTY SHALL BE “AS IS WITH ALL FAULTS” AND THAT BUYER IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
SELLER, ANY SELLER RELATED PARTIES, OR THEIR AGENTS OR BROKERS, OR ANY OTHER
PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER, AS TO ANY MATTERS
CONCERNING THE PROPERTY, INCLUDING WITHOUT LIMITATION: (i) the quality, nature,
adequacy and physical condition and aspects of the Property, including, but not
limited to, the structural elements, seismic aspects of the Property,
foundation, roof, appurtenances, access, landscaping, parking facilities and the
electrical, mechanical, HVAC, plumbing, sewage, and utility systems, facilities
and appliances, the square footage within the improvements on the Real Property;
(ii) the quality, nature, adequacy, and physical condition of soils, geology and
any groundwater, (iii) the existence, quality, nature, adequacy and physical
condition of utilities serving the Property; (iv) the development potential of
the Property, and the Property’s use, habitability, merchantability, or fitness,
suitability, value or adequacy of the Property for any particular purpose; (v)
the zoning or other legal status of the Property or any other public or private
restrictions on use of the Property; (vi) the compliance of the Property or its
operation with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions and restrictions of any governmental or quasi-governmental
entity or of any other person or entity; (vii) the presence of Hazardous
Materials on, under or about the Property or the adjoining or neighboring
property; (viii) the quality of any labor and materials used in any improvements
on the Real Property; (ix) the condition of title to the Property; (x) the
Service Contracts, or Other Documents or agreements affecting the Property, or
any information contained in any rent roll furnished to Buyer for the Property;
(xi) the value, physical condition, economics of the operation or income
potential of the Property; or (x) any other fact or condition which may affect
the Property. In addition, Seller shall have no legal obligation to apprise
Buyer regarding any event or other matter involving the Property which occurs
after the Effective Date or to otherwise update the Due Diligence Materials.


Section 3.7           Release. Without limiting the above, and subject to the
representations and warranties of Seller contained in Section 3.1 hereof, and
except as set forth below or as otherwise expressly provided in this Agreement
or in any document delivered by Seller at Closing, Buyer on behalf of itself and
its successors and assigns waives its right to recover from, and forever
releases and discharges, Seller, Seller’s affiliates, the Management Company,
Seller’s investment advisor, the partners, trustees, beneficiaries,
shareholders, members, managers, directors, officers, employees and agents and
representatives of each of them, and their respective heirs, successors,
personal representatives, and assigns (collectively, the “Seller Related
Parties”), from any and all demands, claims, legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including, without limitation, court costs and
attorneys’ fees and disbursements),
 
 
8

--------------------------------------------------------------------------------

 
 
whether direct or indirect, known or unknown, foreseen or unforeseen, that may
arise on account of or in any way be connected with: (i) the physical condition
of the Property including, without limitation, all structural and seismic
elements, all mechanical, electrical, plumbing, sewage, heating, ventilating,
air conditioning and other systems, the environmental condition of the Property
and the presence of Hazardous Materials on, under or about the Property; or (ii)
any law or regulation applicable to the Property, including, without limitation,
any Environmental Law and any other federal, state or local law.

BUYER’SINITIALS: BM

 
ARTICLE IV


TITLE


Section 4.1           Condition of Title.


(a)           Upon execution of this Agreement, Buyer shall order a title
commitment (the “Title Commitment”) from the Title Company, together with copies
of all underlying documents relating to title exceptions referred to therein.
Seller shall furnish to Buyer the existing survey of the Property in Seller’s
possession. Buyer may order an update of such survey (the “Survey”) of the
Property from a duly licensed surveyor. Buyer shall provide Seller with a copy
of the updated Survey, which shall be certified to the Title Company, Buyer and
Seller. Buyer shall pay the entire cost to update the Survey. If Closing does
not occur for any reason other than Seller’s default, then Buyer shall, if
Seller so requests, assign to Seller all contract rights Buyer has with the
surveyor with respect to the Survey at no cost to the Seller.


(b)           Upon execution of this Agreement, Seller deliver to Buyer a draft
of the Declaration of Easements, Covenants and Restrictions for the
SHG/Germantown Commercial (the “Declaration of Easements”). Buyer and Seller
shall have until the expiration of the Title Review Date (as defined below) to
mutually agree on a form of the Declaration of Easements. If Buyer and Seller
cannot mutually agree to the form of Declaration of Easements, Buyer shall have
the right to terminate this Agreement and receive a refund of the Deposit.


(c)           Within twenty (20) days after the Effective Date (the “Title
Review Date”), Buyer shall furnish Seller with a written statement of
objections, if any, to the title to the Property, including, without limitation,
any objections to any matter shown on the Survey (collectively, “Objections”);
provided, however that Buyer shall not be required to object to Mandatory
Removal Items (hereinafter defined). Should Buyer fail to notify Seller in
writing of any Objections in the Title Commitment prior to the Title Review
Date, Buyer shall be deemed to have approved such matters of title.


(d)           If Seller receives a timely Objection in accordance with Section
4.1(b) (“Buyer’s Notice”), Seller shall have the right, but not the obligation,
within two (2) Business Days after receipt of Buyer’s Notice (“Seller’s Response
Period”), to elect to attempt to cure any such matter upon written notice to
Buyer (“Seller’s Response”), and may extend the Closing Date for up to fifteen
(15) Business Days to allow such attempt to cure.
 
 
9

--------------------------------------------------------------------------------

 
 
If Seller does not give any Seller’s Response, Seller shall be deemed to have
elected not to have elected to attempt to cure any such matters. Notwithstanding
the foregoing, Seller shall in any event be obligated to cure all matters or
items (“Mandatory Removal Items”): (i) that are mortgage or deed of trust liens
or security interests against the Property; (ii) real estate tax liens and water
and sewer liens, other than liens for taxes and assessments not yet then due and
payable (subject to proration at Closing); or (iii) any other monetary
encumbrances that have been placed against the Property by Seller or any
affiliate thereof after the date of this Agreement and that are not otherwise
permitted pursuant to the provisions hereof.


(e)           If Seller elects (or is deemed to have elected) not to attempt to
cure any Objections raised in any Buyer’s Notice timely delivered by Buyer to
Seller pursuant to Section 4.1(b), or if Seller notifies Buyer that it elects to
attempt to cure any such Objection but then does not for any reason effect such
cure on or before the Closing Date (as it may be extended hereunder), then
Buyer, as its sole and exclusive remedy, shall have the option of terminating
this Agreement by delivering written notice thereof to Seller within five (5)
Business Days after (as applicable): (i) its receipt of Seller’s Response
stating that Seller will not attempt to cure any such Objection; or (ii) the
expiration of Seller’s Response Period if Seller does not deliver a Seller’s
Response; or (iii) Seller’s failure to cure by the Closing Date (as it may be
extended hereunder) any Objection which Seller has previously elected to attempt
to cure pursuant to a Seller’s Response. If Seller cures any Objection, Seller
shall give Buyer written notice of the cure. In the event of such a termination,
the Deposit shall be returned to Buyer if and only if the Seller failed to cure
any Mandatory Removal Item or any material title issue which would materially
impact the value of the Property or would prohibit the operation of the Hotel,
otherwise to be paid to the Seller, and thereupon neither party shall have any
further rights or obligations hereunder except as provided in Sections 6.1, 9.3
and 9.9 below. If no such termination notice is timely received by Seller
hereunder, Buyer shall be deemed to have waived all such Objections. If the
Closing is not consummated for any reason other than Seller’s default hereunder,
Buyer shall be responsible for any title or escrow cancellation charges, and if
Closing is not consummated due to Seller’s default hereunder, Seller shall be
responsible for any title or escrow cancellation charges. Matters of title that
are either: (i) not Objections raised by Buyer in Buyer’s Notice; or (ii)
Objections raised by Buyer in Buyer’s Notice but not cured by Seller or waived
by Buyer, are hereinafter collectively referred to as the “Permitted
Exceptions”). The Permitted Exceptions shall be listed on Exhibit A to the
Special Warranty Deed (as defined in Section 8.3(a)(i) below). The provisions of
this Section shall survive the Closing.


Section 4.2           Affidavits. Seller shall provide such affidavits,
indemnities and agreements to the Title Company to support the issuance of
Buyer’s title policy, including gap undertakings, as are customarily and
reasonably required by the Title Company.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE V


RISK OF LOSS AND INSURANCE PROCEEDS


Section 5.1           Minor Loss. Buyer shall be bound to purchase the Property
for the full Purchase Price as required by the terms hereof, without regard to
the occurrence or effect of any damage to the Property or destruction of any
improvements thereon, provided that: (a) the cost to repair any such damage or
destruction does not exceed Five Hundred Thousand Dollars ($500,000.00) in the
estimate of an architect and contractor selected by Seller and reasonably
acceptable to Buyer; and (b) upon the Closing, there shall be a credit against
the Purchase Price due hereunder equal to the amount of any insurance proceeds
collected by Seller as a result of any such damage or destruction, plus the
amount of any insurance deductible, less any sums reasonably expended by Seller
toward the restoration or repair of the Property (the nature of which
restoration or repairs, but not the right of Seller to effect such restoration
or repairs, shall be subject to the approval of Buyer, which approval shall not
be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, Seller shall be entitled to retain the amount of any business
interruption insurance proceeds attributable to the period prior to Closing. If
the proceeds or awards have not been collected as of the Closing, then Seller
shall assign to Buyer all such insurance proceeds (less the amount of any
business interruption insurance proceeds attributable to the period prior to
Closing), with a credit against the Purchase Price for any uninsured portion of
such casualty and the insurance deductible, except to the extent needed to
reimburse Seller for sums expended by Seller prior to Closing to repair or
restore the Property.


Section 5.2           Major Loss. If the cost to repair the damage or
destruction as specified above exceeds Five Hundred Thousand Dollars
($500,000.00) in the estimate of an architect and contractor selected by Seller
and reasonably acceptable to Buyer (subject to such contractor being willing to
complete the restoration for a guaranteed maximum price equal to its estimate),
then Buyer may, at its option to be exercised by written notice to Seller within
five (5) Business Days of Seller’s notice of the occurrence of the damage or
destruction and delivery of the estimates of the cost of restoration elect any
of the following: (a) to terminate this Agreement; or (b) to consummate the
purchase for the full Purchase Price as required by the terms hereof, subject to
the credit for insurance proceeds and deductibles as provided below. If Buyer
elects to terminate this Agreement by delivering written notice thereof to
Seller or fails to give Seller notice within such five (5) Business Day period
that Buyer will proceed with the purchase, then this Agreement shall terminate,
the Deposit shall be returned to Buyer and neither party shall have any further
rights or obligations hereunder except as provided in Sections 6.1, 9.3 and 9.9
below. If Buyer elects to proceed with the purchase, then upon the Closing as
provided in clause (b) above, there shall be a credit against the Purchase Price
due hereunder equal to the amount of any insurance proceeds collected by Seller
as a result of any such damage or destruction, plus the amount of any insurance
deductible, less any sums expended by Seller toward the restoration or repair of
the Property (the nature of which restoration or repairs, but not the right of
Seller to effect such restoration or repairs, shall be subject to the approval
of Buyer, which approval shall not be unreasonably withheld, conditioned or
delayed). Notwithstanding the foregoing, Seller shall be entitled to retain the
amount of any business interruption insurance proceeds attributable to the
period prior to Closing. If the proceeds have not been collected as of the
Closing, then Seller shall assign to Buyer all such insurance proceeds (less the
amount of any business interruption insurance proceeds attributable to the
period prior to Closing), with a credit against the Purchase Price for any
uninsured portion of such casualty or the insurance deductible, as applicable,
except to the extent needed to reimburse Seller for sums expended by Seller
prior to Closing to repair or restore the Property.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.3           Condemnation. If any material condemnation proceeding is
commenced during the term of this Agreement, Seller shall immediately give Buyer
written notice thereof. Buyer shall have five (5) Business Days after receipt of
Seller’s notice, together with sufficient information regarding the portion of
the Property that is subject to the condemnation to evaluate the Property, in
which to elect by written notice to Seller either: (a) to terminate the
Agreement in which event the Deposit shall be returned to Buyer and neither
party shall have any further rights or obligations hereunder except as provided
in Sections 6.1, 9.3 and 9.9 below; or (b) to consummate the purchase for the
full Purchase Price as required by the terms hereof. If Buyer elects not to
terminate this Agreement, Buyer shall be obligated to close the purchase and
sale contemplated hereby as scheduled, without adjustment of the Purchase Price,
and Seller shall assign all of Seller’s right, title and interest in any award
payable on account of the condemnation proceeding to Buyer and pay to Buyer at
Closing any award paid to Seller prior to Closing on account of the condemnation
proceeding. If Buyer elects to proceed to Closing, Seller shall permit Buyer to
participate in all meetings with the applicable authorities with respect to the
condemnation and Seller shall not settle the condemnation or enter into any
binding agreements with respect to the condemnation without Buyer’s prior
written consent. A condemnation shall be deemed “material” if any portion of the
Improvements or parking area is taken, or the existing access to the Property is
materially and adversely affected for a period longer than three (3) months.


ARTICLE VI


BROKERS AND EXPENSES


Section 6.1           Brokers.


The parties represent and warrant to each other that no broker or finder was
instrumental in arranging or bringing about this transaction other than Marcus &
Millichap (David Greenberg) (the “Buyer’s Broker”). The Seller shall be
responsible for payment of a commission to the Buyer’s Broker pursuant to the
terms of a separate agreement between Seller and Buyer’s Broker. If any other
person brings a claim for a commission or finder’s fee based upon any contact,
dealings or communication with Buyer or Seller, then the party through whom such
person makes his claim shall defend the other party (the “Indemnified Party”)
from such claim, and shall indemnify the Indemnified Party and hold the
Indemnified Party harmless from any and all costs, damages, claims, liabilities
or expenses (including without limitation, court costs and reasonable attorneys’
fees and disbursements) incurred by the Indemnified Party in defending against
the claim. The provisions of this Section 6.1 shall survive the Closing or, if
the purchase and sale is not consummated, any termination of this Agreement.


Section 6.2           Expenses. Except as may be otherwise specifically provided
in this Agreement, each party hereto shall pay its own expenses incurred in
connection with this Agreement and the transactions contemplated hereby.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VII


MAINTENANCE AND OTHER AGREEMENTS


Section 7.1           Maintenance of Improvements and Operation of Property;
Removal of Tangible Personal Property. Seller agrees to keep its customary
property insurance covering the Property in effect until the Closing (provided,
however, that the terms of any such coverage maintained in blanket form may be
modified as Seller deems necessary). Seller shall maintain all Improvements
substantially in their present condition (ordinary wear and tear and casualty
excepted), and shall operate and manage the Property in a manner consistent with
Seller’s practices in effect prior to the Effective Date, provided, however,
that notwithstanding anything to the contrary set forth in this Section 7.1,
Seller shall not be required to make any capital repairs or replacements in
order to maintain the Improvements substantially in their present condition.
Furthermore, notwithstanding anything contained in this Agreement to the
contrary, the Seller shall not be obligated to commence, continue or complete
the correction of any code or zoning violation notices first issued after the
Effective Date, or remedy or correct any other legal non-compliance or
non-conformance existing on the Effective Date. Seller shall not remove any
Tangible Personal Property, except as may be required for necessary repairs or
replacements, and any replacements shall be of approximately equal quality and
quantity as the removed items of Tangible Personal Property.


Section 7.2           Service Contracts. Buyer will advise Seller in writing
within twenty (20) days after the Effective Date as to which Service Contracts
Buyer will continue and which Service Contracts Buyer requests be terminated at
Closing; and Seller shall, at Seller’s cost, terminate, as of the Closing Date,
all Service Contracts with respect to the Property which Buyer does not
expressly agree to assume; provided, that notwithstanding the forgoing Buyer
shall not be entitled to terminate any Service Contracts unless Buyer agrees to
pay the cost of such termination at or prior to Closing. Seller shall, at
Seller’s cost, terminate, as of the Closing Date, all existing management
agreements with respect to the Property. Seller shall not enter into any new
agreement affecting the Property (except to address an emergency), or modify any
existing agreement affecting the Property (but may terminate any Service
Contract that is in default), which will be binding on the Property after
Closing, without first obtaining Buyer’s approval of the proposed action, which
approval or disapproval shall be in Buyer’s sole discretion. Should Buyer fail
to notify Seller in writing of any objections to a new agreement within five (5)
Business Days after receipt of Seller’s written request for approval, then Buyer
shall be deemed to have approved such new agreement.


Section 7.3           Employees. Seller does not employ any employees at the
Hotel. Seller shall, and shall cause its management company to, terminate all
persons employed by the management company who perform services at the Property
as of the time the Title Company is irrevocably authorized by both parties to
proceed to recordation and release of Buyer’s funds to Seller on the Closing
Date. Seller and the management company, as applicable, shall be solely
responsible for the payment of all wages and benefits, including accrued and
unused sick leave and vacation through the date and time of termination.
 
 
13

--------------------------------------------------------------------------------

 


ARTICLE VIII


CLOSING AND ESCROW


Section 8.1           Escrow Instructions. Upon execution of this Agreement, the
parties hereto shall deposit an executed counterpart of this Agreement with the
Title Company and Escrow Agent, and this instrument shall serve as the
instructions to the Title Company and Escrow Agent (as the escrow holder) for
consummation of the purchase and sale contemplated hereby. Seller and Buyer
agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Title Company and/or Escrow
Agent (as applicable) to comply with the terms of this Agreement.


Section 8.2           Closing. The Closing hereunder shall be held and delivery
of all items to be made at the Closing under the terms of this Agreement shall
be made at the offices of the Title Company or as otherwise mutually agreed
before 3:00 p.m. on the forty-fifth (45th) day following the Effective Date, or
such other earlier date and time as Buyer and Seller may mutually agree upon in
writing (the “Closing Date”); provided, however, Buyer shall have a one (1) time
right to extend closing for an additional ten (10) days, solely as necessary to
finalize the transfer of the franchise agreement or completion of the loan
documents. If the Closing Date is not a Business Day, then the Closing Date
shall be extended to the next Business Day. On or prior to the Closing Date,
Seller and Buyer may, at their option, deposit in escrow with the Title Company
all documents and instruments required to be delivered by Seller or Buyer in
order to consummate Closing pursuant to this Agreement, in which event the
Seller’s or Buyer’s attendance at Closing shall not be required and such party’s
failure to attend Closing shall not be deemed or constitute a failure of
condition or default hereunder.


Section 8.3           Deposit of Documents.


(a)           At or before the Closing, Seller shall deposit into escrow the
following items:


(1)           one (1) executed special warranty deed in substantially the form
attached hereto as Exhibit B (the “Special Warranty Deed”), two (2) duly
executed counterparts of: (i) the Bill of Sale and General Assignment attached
hereto as Exhibit C; and (ii) the Declaration of Easements in a form approved by
Buyer and Seller prior to the expiration of the Title Review Period.


(2)           Seller’s Settlement Statement;


(3)           an affidavit pursuant to Section 1445(b)(2) of the Code, and on
which Buyer is entitled to rely, that Seller is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code;


(4)           an owner/seller title affidavit and gap indemnity in form
customarily required by the Title Company, and any other affidavit, documents or
instrument required to be executed by Seller, or reasonably requested by the
Title Company, in order to effect the Closing or the transfer of title to the
Property to Buyer;
 
 
14

--------------------------------------------------------------------------------

 


(5)           evidence of Seller’s authority to sell the Property to Buyer and
of the persons acting on behalf of Seller in form and substance reasonably
acceptable to Buyer’s counsel;


(6)           a termination of all existing management agreements with respect
to the Property; and


(7)           such other normal and customary documents reasonably required to
consummate the transaction contemplated herein.


(b)           At or before Closing, Buyer shall deposit into escrow the
following items:


(1)           immediately available funds necessary to close this transaction,
including, without limitation, the Purchase Price (less the Deposit and interest
thereon, net of investment fees, if any) and funds sufficient to pay Buyer’s
closing costs and share of prorations hereunder; and


(2)           two (2) duly executed counterparts of: (i) the Declaration of
Easements in a form approved by Buyer and Seller prior to the expiration of the
Title Review Period.


(3)           Buyer’s Settlement Statement; and


(4)           Such other normal and customary documents reasonably required to
consummate the transaction contemplated herein.


(c)           Seller and Buyer shall each execute and deposit a closing
statement and such other instruments as are reasonably required by the Title
Company or otherwise required to close the escrow and consummate the acquisition
of the Property in accordance with the terms hereof. Seller and Buyer hereby
designate Title Company as the “Reporting Person” for the transaction pursuant
to Section 6045(e) of the Code and the regulations promulgated thereunder and
agree to execute such documentation as is reasonably necessary to effectuate
such designation.


(d)           On the Closing Date Seller shall deliver or make available at the
Property to Buyer originals of any items which Seller was required to furnish
Buyer copies of or make available at the Property pursuant to Sections 2.1, to
the extent in Seller’s possession, except for Seller’s general ledger and other
internal books or records which shall be retained by Seller. Seller shall
deliver possession of the Property to Buyer as required hereunder and shall
deliver to Buyer or make available at the Property a set of keys to the Property
on the Closing Date.


Section 8.4           Food and Beverage Inventory. Seller’s food and beverage
inventory, including paper products and supplies, used in the operation of the
food and beverage service shall not be inventoried, but Seller covenants to
continue to re-stock such food, beverages, products and supplies prior to
Closing in the ordinary course and in accordance with its current custom and
practice, it being the parties’ intent that the Seller not unreasonably deplete
such items prior to Closing in a manner that would prevent Buyer from providing
normal food and beverage service and operations immediately post-Closing.
 
 
15

--------------------------------------------------------------------------------

 


Section 8.5           Prorations. The following items shall be apportioned
between the Seller and Buyer as of 11.59 p.m. on the day before the Closing Date
on the basis of a 365 day years; and except as expressly provided herein, the
purpose and intent as to the provisions of prorations and apportionments set
forth in this Section 8.5 and elsewhere in this Agreement is that Seller shall
bear all expenses and obligations of ownership and operation of the Property
and, except as expressly provided to the contrary herein, shall receive all
income therefrom accruing through midnight of the day preceding the Closing Date
and Buyer shall bear all such expenses and obligations and receive all such
income accruing thereafter.


(a)           Revenues. All revenue from the operation of the Project,
including, without implied limitation, all revenue derived from guests,
customers, room rentals, telephone usage and vending machines, net of all
application credit card commissions or other collection charges; provided, that
room rental receipts for the night before the Closing Date will be allocated
100% to the Seller even though the same may be collected on the Closing Date;


(b)           Contract Sums. Amounts paid or payable under any Service
Contracts, future room bookings and similar agreements relating to the operation
of the Project;


(c)           Gross Receipts Taxes. Gross income, occupancy, general excise,
gross receipts and other taxes, if any (but excluding state and federal income
taxes payable by the Seller), payable on account of any rents, room sales or
other income derived from the Project; provided, that taxes on such income for
the night before the Closing Date will be allocated 100% to the Seller;


(d)           Property Taxes. All real and personal property taxes, vault rents,
ad valorem taxes and special assessments, if any, whether payable in
installments or not, for the calendar year in which the Closing Date occurs,
which prorations will be based on the tax rate and assessed valuation available
on the Closing Date;


(e)           License Fees. Fees for city, county, state and federal business
licenses or permits, it any, which are transferrable and are actually
transferred to the Buyer;


(f)           Utility Charges. All utility charges, but excluding deposits, if
any; and


(g)           Guest Deposits. All unrefunded deposits made to the Seller by
guests or customers, including advance reservation deposits for rooms and
services, will be first credited to the Seller for rooms and services provided
to such guests or customers on or before the Closing Date and the remainder, if
any, will be credited to the Buyer.


Seller and Buyer hereby agree that if any of the aforesaid prorations and
credits cannot be calculated accurately on the Closing Date or in the case of
revenue or charges have not been collected or paid on or prior to the Closing
Date, then the same shall be calculated as soon as reasonably practicable after
the Closing Date or the date such amounts have been collected, and either party
owing the other party a sum of money based on such subsequent proration(s) or
credits shall pay said sum to the other party within thirty (30) days
thereafter.
 
 
16

--------------------------------------------------------------------------------

 
 
Any amounts not paid within such thirty (30) day period shall bear interest from
the date actually received by the payor until paid at the rate of ten percent
(10%) per annum. Upon request of either party, the parties shall provide a
detailed and accurate written statement signed by such party certifying as to
the payments received by such party from guests or vendors from and after
Closing and to the manner in which such payments were applied, and shall make
their books and records available for inspection by the other party during
ordinary business hours upon reasonable advance notice.


(h)           All title charges (including endorsements and reinsurance
charges), survey update costs, escrow or closing fees,and recording fees shall
be paid by Buyer at Closing, except that the Title Company may charge a
reasonable settlement fee to be paid 50/50 by Buyer and Seller. All Tennessee
documentary, transfer or recordation taxes, and all escrow fees shall be split
equally between Seller and Buyer. The parties will execute and deliver any
required recordation and transfer tax declarations, if any, to the appropriate
governmental entity at Closing.


(i)           The provisions of this Section 8.5 shall survive the Closing.


Section 8.6           Conditions Precedent to Closing.


(a)           Buyer’s Conditions. Buyer’s obligation to consummate Closing
pursuant to this Agreement is conditioned upon the satisfaction (or waiver by
Buyer) of the following conditions on and as of the Closing Date:


(1)           Seller shall have performed and satisfied all its obligations
under this Agreement in all material respects, and shall have delivered at
Closing all of the documents, notices and other instruments described in Section
8.3(a), above.


(2)           The representations and warranties of Seller shall be true and
correct in all material respects subject to the provision of Section 3.2.


(3)           Title to the Property shall be as required by Article IV above.


(4)           Buyer shall have obtained approval from Hyatt Hotels of a new
franchise agreement for the Property, with no required property improvement
requirements in excess of Ten Thousand Dollars ($10,000.00).


(b)           Seller’s
Conditions.                                           Seller’s obligation to
consummate Closing pursuant to this Agreement is conditioned upon the
satisfaction (or waiver by Seller) of the following conditions on and as of the
Closing Date:


(1)           The representations and warranties of Buyer shall be true and
correct in all material respects.


(2)           There has been no uncured default by Buyer.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)           Failure of Condition. In the event that any condition set forth in
Section 8.6(a), above, is not satisfied by Seller or waived by Buyer, or any
condition set forth in Section 8.6(b), above, is not satisfied by Buyer or
waived by Seller, as the case may be, on or as of the Closing Date, the sole
right of Buyer and Seller, as applicable, shall be to either: (i) terminate this
Agreement by delivering written notice of such termination to the other party on
or prior to the Closing Date (as such date may have been extended), in which
event the Deposit shall be returned to the Buyer (if there is a failure of a
condition set forth in Section 8.6(a), other than Section 8.6(a)(2), in which
event the terms of Section 3.2 shall apply), or paid to Seller (if there is a
failure of a condition set forth in Section 8.6(b)) and the parties shall have
no further obligations or liabilities hereunder, except as provided in Sections
6.1, 9.3 and 9.9 hereof, or (ii) waive the satisfaction of such condition or
conditions and proceed to Closing in accordance with and subject to the terms of
this Agreement; provided, however, that in the event that such failure of
condition constitutes, or was caused by, a default under this Agreement, each
party shall have the rights and/or remedies afforded to such party pursuant to
the terms of Section 1.2, above.
 
 
18

--------------------------------------------------------------------------------

 


ARTICLE IX


MISCELLANEOUS


Section 9.1           Notices. All notices required or permitted to be given
hereunder shall be in writing and shall be delivered by hand delivery, overnight
commercial delivery service, the United States Postal Service, certified mail,
return receipt requested, postage prepaid, PDF email (with verified “read”
response) or facsimile, and shall be given to the parties hereto at the address
set forth below or at such other address as they may establish from time to time
by written notice given pursuant to this Agreement. All notices shall be deemed
to have been given and received on the date sent, if sent by hand delivery; on
the first business day after the date sent, if sent by overnight commercial
delivery service; three (3) days after the date sent, if sent by the United
States Postal Service, certified mail, return receipt requested, postage
prepaid; and on the date sent, if sent by facsimile provided that the sender
obtains a receipt for such notice and a copy is sent on the same day by another
method permitted hereunder. The parties notice addresses are as follows:



 
To Seller:
Mr. Marvin Bolinger
Silver Hotel Group, LLC
1001 East Telecom Drive
Boca Raton, Florida 33431
Fax No.: (561) 981-5254
PDF Email: mbolinger@silveco.com
       
with a copy to:
Robert P. Legg, Esquire
Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
One South Street, 27th Floor
Baltimore, MD 21202
Fax No.: (410) 332-8594
PDR Email: rpl@nqgrg.com
       
To Buyer:
Moody National REIT I, Inc.
Attention: Brett C. Moody
6363 Woodway, Suite 110
Houston, Texas 77057
Fax No.: (713) 977-7505
PDF Email: bmoody@moodynational.com
       
with a copy to:
Sneed, Vine & Perry, P. C.
Attention: Adam S. Wilk
900 Congress Avenue, Suite 300
Austin, Texas 78701
Fax No.: (512) 476-1825
PDF Email: awilk@sneedvine.com

 
 
19

--------------------------------------------------------------------------------

 
 

 
To Title Company:
Moody National Title Company, L.P.
Attention: Kay Street
6363 Woodway Dr., Ste 250
Houston, Texas 77057
Fax No.: 713-977-0117
PDF Email: kstreet@moodynational.com

 
Section 9.2           Entire Agreement. This Agreement, together with the
Exhibits and schedules hereto, contains all representations, warranties and
covenants made by Buyer and Seller and constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Agreement
together with the Exhibits and schedules hereto.


Section 9.3           Entry and Indemnity. In connection with any entry by
Buyer, or its agents, employees or contractors onto the Property, Buyer shall
give Seller reasonable advance notice of such entry and shall conduct such entry
and any inspections in connection therewith (a) during normal business hours;
(b) so as to minimize, to the extent reasonably possible, interference with
Seller’s business; (c) in compliance with all applicable laws; and (d) otherwise
in a manner reasonably acceptable to Seller. Without limiting the foregoing,
prior to any entry to perform any on-site testing, including but not limited to
any borings, drillings or samplings, Buyer shall give Seller written notice
thereof, including the identity of the company or persons who will perform such
testing and the proposed scope and methodology of the testing. Seller shall
approve or disapprove, in Seller’s reasonable discretion, the proposed testing
within three (3) business days after receipt of such notice; provided that
Seller shall have the right to approve or disapprove any proposed invasive
environmental testing (e.g. testing including boring, drilling, or sampling) in
its sole discretion. If Seller fails to respond within such three (3) business
day period, Seller shall be deemed to have disapproved the proposed testing. If
Buyer or its agents, employees or contractors take any sample from the Property
in connection with any such approved testing, Buyer shall provide to Seller a
portion of such sample being tested to allow Seller, if it so chooses, to
perform its own testing. Buyer shall permit Seller or its representative to be
present to observe any testing or other inspection or due diligence review
performed on or at the Property. Upon the request of Seller, Buyer shall
promptly deliver to Seller copies of any reports relating to any testing or
other inspection of the Property performed by Buyer or its agents,
representatives, employees, contractors or consultants. Notwithstanding anything
to the contrary contained herein, Buyer shall not contact any governmental
authority (other than with respect to routine and customary due diligence
inquiries concerning the Property) without first obtaining the prior written
consent of Seller thereto in Seller’s sole discretion, without first notifying
Seller of Buyer’s intention to do so.


Buyer shall maintain, and shall assure that its contractors maintain, commercial
general liability and property damage insurance in amounts and in form and
substance adequate to insure against all liability of Buyer and its agents,
employees or contractors, arising out of any entry or inspections of the
Property pursuant to the provisions hereof, and Buyer shall provide Seller with
evidence of such insurance coverage upon request by Seller.
 
 
20

--------------------------------------------------------------------------------

 
 
Buyer shall indemnify and hold Seller and Seller’s Affiliates (as hereinafter
defined) harmless from and against any costs, damages, liabilities, losses,
expenses, liens or claims (including, without limitation, court costs and
reasonable attorneys’ fees and disbursements) for physical damage to property or
personal or bodily injury arising out of or relating to any entry on the
Property by Buyer, its agents, employees or contractors in the course of
performing the inspections, tests or inquiries provided for in this Agreement,
including, without limitation, any release of Hazardous Materials or any damage
to the Property; provided that Buyer shall not be liable to Seller as a result
of the discovery by Buyer of a pre-existing environmental or physical condition
on the Property to the extent the activities of Buyer, its agents,
representatives, employees, contractors or consultants do not exacerbate the
condition, nor for any claims, injury, liabilities or costs caused by, or
arising out of, the negligence or willful misconduct of Seller or its agents,
employees or contractors.
The foregoing indemnity shall survive beyond the Closing, or, if the sale is not
consummated, beyond the termination of this Agreement. Buyer’s right of entry,
as provided in this Section 9.3, shall continue up through the Closing Date.


Section 9.4           Time. Time is of the essence in the performance of each of
the parties’ respective obligations contained herein.


Section 9.5           Attorneys’ Fees. If either party hereto fails to perform
any of its obligations under this Agreement or if any dispute arises between the
parties hereto concerning the meaning or interpretation of any provision of this
Agreement, whether prior to or after Closing, or if any party defaults in
payment of its post-Closing financial obligations under this Agreement, then the
defaulting party or the party not prevailing in such dispute, as the case may
be, shall pay any and all costs and expenses incurred by the other party on
account of such default and/or in enforcing or establishing its rights
hereunder, including, without limitation, court costs and reasonable attorneys’,
experts’ and consultants’ fees and disbursements.


Section 9.6           Assignment. Buyer’s rights and obligations hereunder shall
not be assignable without the prior written consent of Seller in Seller’s sole
discretion. Notwithstanding the foregoing, Buyer shall have the right, without
the necessity of obtaining Seller’s consent, but with prior written notice to
Seller, to assign its right, title and interest in and to this Agreement to a
newly formed entity affiliated with, or created by, Buyer or its principals at
any time before the Closing Date. Buyer shall in no event be released from any
of its obligations or liabilities hereunder in connection with any assignment.
Subject to the provisions of this Section, this Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns.


Section 9.7           Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same instrument.


Section 9.8           Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Tennessee, without regard
to principles of conflicts of law.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 9.9           Confidentiality and Return of Documents. Buyer and Seller
shall each maintain as confidential any and all material obtained about the
other or, in the case of Buyer, about the Property, this Agreement or the
transactions contemplated hereby, and shall not disclose such information to any
third party. Except as may be required by law, Buyer will not divulge any such
information to other persons or entities including, without limitation, real
estate brokers or competitors of Seller. Notwithstanding the foregoing, Buyer
shall have the right to disclose information with respect to the Property to its
officers, directors, employees, attorneys, accountants, brokers, environmental
auditors, engineers, potential lenders and investors, and permitted assignees
under this Agreement and other consultants to the extent necessary for Buyer to
evaluate its acquisition of the Property provided that all such persons are told
that such information is confidential and agree to keep such information
confidential. If Buyer acquires the Property from Seller, then Buyer or Seller
shall have the right, subsequent to the Closing of such acquisition, to
publicize the transaction (other than the parties to or the specific economics
of the transaction) in whatever manner it deems appropriate; provided that any
press release or other public disclosure regarding this Agreement or the
transactions contemplated herein, and the wording of same, must be reasonably
approved in advance by both parties. The provisions of this paragraph shall
survive the Closing or any termination of this Agreement. In the event the
transaction contemplated by this Agreement does not close as provided herein,
upon the request of Seller, Buyer shall promptly return to Seller all Due
Diligence Materials and Other Documents and copies obtained by Buyer in
connection with the purchase of the Property hereunder.


Section 9.10           Interpretation of Agreement. The article, section and
other headings of this Agreement are for convenience of reference only and shall
not be construed to affect the meaning of any provision contained herein. Where
the context so requires, the use of the singular shall include the plural and
vice versa and the use of the masculine shall include the feminine and the
neuter. The term “person” shall include any individual, partnership, joint
venture, corporation, trust, unincorporated association, any other entity and
any government or any department or agency thereof, whether acting in an
individual, fiduciary or other capacity.


Section 9.11           Limited Liability. The obligations of Seller under this
Agreement and under all of the Other Documents are intended to be binding only
on the Property and shall not be personally binding upon, nor shall any resort
be had to, the private properties of any Seller Related Parties.


Section 9.12           Amendments. This Agreement may be amended or modified
only by a written instrument signed by Buyer and Seller.


Section 9.13           No Recording. Neither this Agreement or any memorandum or
short form thereof may be recorded by Buyer or Seller.


Section 9.14           Drafts Not an Offer to Enter into a Legally Binding
Contract. The parties hereto agree that the submission of a draft of this
Agreement by one party to another is not intended by either party to be an offer
to enter into a legally binding contract with respect to the purchase and sale
of the Property. The parties shall be legally bound with respect to the purchase
and sale of the Property pursuant to the terms of this Agreement only if and
when the parties have been able to negotiate all of the terms and provisions of
this Agreement in a manner acceptable to each of the parties in their respective
sole discretion, and both Seller and Buyer have fully executed and delivered to
each other a counterpart of this Agreement (or a copy by facsimile
transmission).
 
 
22

--------------------------------------------------------------------------------

 
 
Section 9.15           No Partnership. The relationship of the parties hereto is
solely that of Seller and Buyer with respect to the Property and no joint
venture or other partnership exists between the parties hereto. Neither party
has any fiduciary relationship hereunder to the other.


Section 9.16           No Third Party Beneficiary. The provisions of this
Agreement are not intended to benefit any third parties, except the Listing
Broker.


Section 9.17           Limitation on Liability. Except for Seller’s
indemnification requirements under Section 9.23, Notwithstanding anything to the
contrary contained herein, after the Closing: (a) the maximum aggregate
liability of Seller, and the maximum aggregate amount which may be awarded to
and collected by Buyer (including, without limitation, for any pre-Closing
breach of any representation, warranty and/or covenant by Seller) or for breach
of this Agreement or any documents (excluding any breach of a deed covenant)
executed pursuant hereto or in connection herewith (collectively, the “Other
Documents”, shall under no circumstances whatsoever exceed Twenty-five Thousand
Dollars ($25,000.00); and (b) no claim by Buyer alleging a pre-Closing breach by
Seller of any representation, warranty and/or covenant of Seller contained
herein or in any of the Other Documents may be made, and Seller shall not be
liable for any judgment in any action based upon any such claim (excluding any
breach of a deed covenant), unless and until such claim, either alone or
together with any other claims by Buyer alleging a breach by Seller of any such
representation, warranty and/or covenant is for an aggregate amount in excess of
Fifty Thousand Dollars ($50,000.00) (the “Floor Amount”), in which event
Seller’s liability respecting any final judgment concerning such claim or claims
shall be for the entire amount thereof, subject to the limitation set forth in
clause (a) above; provided, however, that if any such final judgment is for an
amount that is less than or equal to the Floor Amount, then Seller shall have no
liability with respect thereto. This Section 9.17 shall not apply to Seller’s
obligations under Section 8.5 and shall not apply to any breach by Seller of
Section 6.1.


Section 9.18           Survival. Except as expressly set forth to the contrary
herein or in Section 9.19, all representations, warranties, covenants or
agreements of Seller and Buyer contained herein shall survive for twelve (12)
months after the Closing Date.


Section 9.19           Survival of Article IX. The provisions of this Article IX
shall survive the Closing with no limitation on time.


Section 9.20           Business Day. Whenever any time limit or date provided
herein falls on a Saturday, Sunday, or legal holiday under the laws of the State
of Tennessee then that date is extended to the next day that is not a Saturday,
Sunday, or legal holiday. The term “Business Day” as used in this Contract means
any day that is not a Saturday, Sunday, or legal holiday under the laws of the
State of Tennessee.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 9.21           Delivery of Reports. In the event the Buyer terminates
this Agreement for any reason other than Seller’s default hereunder, then within
ten (10) Business Days thereafter Buyer shall deliver to Seller, at no cost to
Seller, copies of all third party reports, studies, appraisals, surveys and
Other Documents prepared in connection with Buyer’s intended purchase of the
Property that are requested by Seller, but excluding any internal memorandums or
confidentially or privileged information such as that from Buyer’s attorneys.
Such delivery will be without representation or warranty of any kind by either
Buyer or the third party preparing any such report (other than that each
document is a complete copy of the document in Seller’s possession or control).


Section 9.22           Buyer Audit. Seller will provide Buyer with all books and
records maintained by the Seller or its management company and otherwise
cooperate with Buyer to the extent necessary for Buyer to complete all audits as
required for a publically registered real estate investment trust. The terms of
this Section 9.22 shall survive closing for a period of ninety (90) days.


Section 9.23           Indemnification. As of the Closing Date, Buyer shall
indemnify, defend and hold Seller harmless from any and all third party claims
resulting from the operation, management and(or) use of the Property by Buyer on
and after the Closing Date. As of the Closing Date, Seller shall indemnify,
defend and hold Buyer harmless from any and all third party claims, other than
claims by governmental authorities for violations of laws, rules or regulations
relating to the condition of the Improvements, resulting from the operation,
management and(or) use of the Property by Seller before the Closing Date. The
terms of this Section 9.23 shall survive closing.
 
{Signatures on Following Page}
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date set forth in the first paragraph of this Agreement.
 

  SELLER:         SHG HP GERMANTOWN, LLC, a Florida limited liability company  
     
By:
Silver Capital Advisors, LLC, a Virginia limited liability company, its Manager
        By: /s/ Larry Silver     Larry D. Silver, CEO/President         BUYER:  
      MOODY NATIONAL REIT I INC., a Maryland corporation         By: /s/ Brett
Moody     Brett Moody, President

 
JOINDER


The undersigned hereby joins in this Agreement for the sole purposes of
guarantying the post-closing obligations of Seller hereunder, but only to the
extent that (a) the Closing occurs, (b) Seller expressly has liability to Buyer
under this Agreement after Closing, and (c) subject to the limitations on
Seller’s liability set forth in this Agreement.
 
In witness whereof, the undersigned has executed this Joinder as of February 5,
2013.
 

 
Silver Administrative Services Company
        By: /s/ Larry Silver     Larry D. Silver, CEO/President

 
 
25

--------------------------------------------------------------------------------

 
 
JOINDER BY TITLE COMPANY


THE UNDERSIGNED, being the person named as the Title Company in the foregoing
Agreement of Purchase and Sale, hereby agrees to comply with the terms of the
Agreement of Purchase and Sale.


IN WITNESS WHEREOF, the undersigned has executed this consent on this 8th day of
February, 2013.
 

  TITLE COMPANY:      
MOODY NATIONAL TITLE COMPANY, LP
        By: /s/ Karl Street   Name: Karl Street   Title: Vice President

 
JOINDER BY ESCROW AGENT


THE UNDERSIGNED, being the person named as the Escrow Agent in the foregoing
Agreement of Purchase and Sale, hereby agrees to act as the escrow agent in
accordance with the provisions thereof.


IN WITNESS WHEREOF, the undersigned has executed this consent on this ___ day of
February, 2013.
 

 
ESCROW AGENT:
      OLD REPUBLIC TITLE COMPANY OF OKLAHOMA         By: /s/ Jeffrey B. Noble  
Name: Jeffrey B. Noble   Title: Senior Vice President

 
 
26

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibits
     
Exhibit A
Real Property Description
Exhibit B
Special Warranty Deed
Exhibit C
Bill of Sale and General Assignment
Exhibit D
List of Service Contracts
   
Schedules
     
Schedule 1
Disclosure Items

 
 
27

--------------------------------------------------------------------------------

 
 
EXHIBIT A


REAL PROPERTY DESCRIPTION


ALL THAT CERTAIN lot of parcel of land together with all improvements thereon
located and being in the State of Tennessee and being more particularly
described as follows:


BEING A SURVEY OF PART OF THE SHG GERMANTOWN, LLC PROPERTY AS RECORDED IN
INSTRUMENT 07136054, SAID PROPERTY ALSO BEING PART OF THE PROPERTY SHOWN ON THE
FOREST HILL HEIGHTS AMENDED OUTLINE PLAN AS RECORDED IN PLAT BOOK 234, PAGE 42
AT THE SHELBY COUNTY REGISTER’S OFFICE, LOCATED IN GERMANTOWN, SHELBY COUNTY,
TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE SOUTH LINE OF WINCHESTER ROAD (70.00 FEET SOUTH OF
THE CENTERLINE), SAID POINT BEING S86°22’24”E A DISTANCE OF 582.76 FEET FROM THE
INTERSECTION OF THE SOUTH LINE OF WINCHESTER ROAD WITH THE EAST LINE OF FOREST
HILL-IRENE ROAD (57.00 FEET EAST OF THE CENTERLINE); THENCE S86°22’24”E ALONG
THE SOUTH LINE OF SAID WINCHESTER ROAD A DISTANCE OF 50.02 FEET TO A POINT;
THENCE S02°09’54”W A DISTANCE OF 31.07 FEET TO A POINT; THENCE N86°30’48”W A
DISTANCE OF 30.01 FEET TO A POINT; THENCE S02°09’54”W A DISTANCE OF 166.29 FEET
TO A POINT OF CURVATURE; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF
30.00 FEET, AN ARC LENGTH OF 47.12 FEET (CHORD S42°49’40”E – 42.42 FEET) TO THE
POINT OF TANGENCY; THENCE S87°49’13”E A DISTANCE OF 6.47 FEET TO A POINT OF
CURVATURE; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 60.00 FEET, AN
ARC LENGTH OF 50.48 FEET (CHORD S63°42’57”E – 49.01 FEET) TO A POINT; THENCE
S87°49’05”E A DISTANCE OF 19.18 FEET TO A POINT; THENCE S02°10’47”W A DISTANCE
OF 24.11 FEET TO A POINT; THENCE S87°49’13”E A DISTANCE OF 194.00 FEET TO A
FOUND MONUMENT AT THE NORTHWEST CORNER OF THE BETTER BUSINESS BUREAU OF THE
MID-SOUTH, INC. PROPERTY AS RECORDED IN INSTRUMENT LK-3318 AT SAID REGISTER’S
OFFICE; THENCE S02°10’17”W ALONG THE WEST LINE OF THE SAID BETTER BUSINESS
BUREAU PROPERTY A DISTANCE OF 252.27 FEET TO A FOUND MONUMENT AT THE SOUTHWEST
CORNER OF THE SAID BETTER BUSINESS BUREAU PROPERTY; THENCE N83°06’47”W A
DISTANCE OF 67.94 FEET TO THE NORTHEAST CORNER OF LOT 2 OF THE CRESTWYN HILLS
SUBDIVISION AS RECORDED IN PLAT BOOK 205, PAGE 37 AT SAID REGISTER’S OFFICE;
THENCE N87°49’21”W ALONG THE NORTH LINE OF LOTS 2 AND 1 OF THE SAID CRESTWYN
HILLS SUBDIVISION A DISTANCE OF 499.39 FEET TO A POINT; THENCE N02°03’51”E A
DISTANCE OF 270.83 FEET TO A POINT; THENCE S87°49’13”E A DISTANCE OF 252.24 FEET
TO A POINT; THENCE N02°09’54”E A DISTANCE OF 247.93 FEET TO THE POINT OF
BEGINNING.
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF SPECIAL WARRANTY DEED


Property Appraiser’s I.D. No.:
DOCUMENT PREPARED BY:
Robert P. Legg, Esquire
Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
One South Street, 27th Floor
Baltimore, Maryland 21202


WHEN RECORDED MAIL TO:


Attention:


THIS SPECIAL WARRANTY DEED, dated this ___ day of ________, 2013, by and between
SHG HP GERMANTOWN, LLC, a Florida limited liability company (the “Grantor”), and
______________________________, a _____________________ (the “Grantee”), having
an address at _____________________________________________.


RECITALS


WITNESSETH, for and in consideration of the sum of Ten and no/100ths Dollars
($10.00), the Grantor does hereby grant, bargain, sell and convey in fee simple
with SPECIAL WARRANTY unto the Grantee, its successors and assigns, including
any subsequent beneficial owner of the interests in the Grantee, the following
described property (the “Property”), to-wit:


ALL THAT CERTAIN lot of parcel of land together with all improvements thereon
located and being in the City of Germantown, Shelby County, Tennessee, and being
more particularly described as follows:


BEING A SURVEY OF PART OF THE SHG GERMANTOWN, LLC PROPERTY AS RECORDED IN
INSTRUMENT 07136054, SAID PROPERTY ALSO BEING PART OF THE PROPERTY SHOWN ON THE
FOREST HILL HEIGHTS AMENDED OUTLINE PLAN AS RECORDED IN PLAT BOOK 234, PAGE 42
AT THE SHELBY COUNTY REGISTER’S OFFICE, LOCATED IN GERMANTOWN, SHELBY COUNTY,
TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE SOUTH LINE OF WINCHESTER ROAD (70.00 FEET SOUTH OF
THE CENTERLINE), SAID POINT BEING S86°22’24”E A DISTANCE OF 582.76 FEET FROM THE
INTERSECTION OF THE SOUTH LINE OF WINCHESTER ROAD WITH THE EAST LINE OF FOREST
HILL-IRENE ROAD (57.00 FEET EAST OF THE CENTERLINE); THENCE S86°22’24”E ALONG
THE SOUTH LINE OF SAID WINCHESTER ROAD A DISTANCE OF 50.02 FEET TO A POINT;
THENCE S02°09’54”W A DISTANCE OF 31.07 FEET TO A POINT; THENCE N86°30’48”W A
DISTANCE OF 30.01 FEET TO A POINT; THENCE S02°09’54”W A DISTANCE OF 166.29 FEET
TO A POINT OF CURVATURE;
 
 
B-1

--------------------------------------------------------------------------------

 
 
THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 30.00 FEET, AN ARC LENGTH OF
47.12 FEET (CHORD S42°49’40”E – 42.42 FEET) TO THE POINT OF TANGENCY; THENCE
S87°49’13”E A DISTANCE OF 6.47 FEET TO A POINT OF CURVATURE; THENCE ALONG A
CURVE TO THE RIGHT HAVING A RADIUS OF 60.00 FEET, AN ARC LENGTH OF 50.48 FEET
(CHORD S63°42’57”E – 49.01 FEET) TO A POINT; THENCE S87°49’05”E A DISTANCE OF
19.18 FEET TO A POINT; THENCE S02°10’47”W A DISTANCE OF 24.11 FEET TO A POINT;
THENCE S87°49’13”E A DISTANCE OF 194.00 FEET TO A FOUND MONUMENT AT THE
NORTHWEST CORNER OF THE BETTER BUSINESS BUREAU OF THE MID-SOUTH, INC. PROPERTY
AS RECORDED IN INSTRUMENT LK-3318 AT SAID REGISTER’S OFFICE; THENCE S02°10’17”W
ALONG THE WEST LINE OF THE SAID BETTER BUSINESS BUREAU PROPERTY A DISTANCE OF
252.27 FEET TO A FOUND MONUMENT AT THE SOUTHWEST CORNER OF THE SAID BETTER
BUSINESS BUREAU PROPERTY; THENCE N83°06’47”W A DISTANCE OF 67.94 FEET TO THE
NORTHEAST CORNER OF LOT 2 OF THE CRESTWYN HILLS SUBDIVISION AS RECORDED IN PLAT
BOOK 205, PAGE 37 AT SAID REGISTER’S OFFICE; THENCE N87°49’21”W ALONG THE NORTH
LINE OF LOTS 2 AND 1 OF THE SAID CRESTWYN HILLS SUBDIVISION A DISTANCE OF 499.39
FEET TO A POINT; THENCE N02°03’51”E A DISTANCE OF 270.83 FEET TO A POINT; THENCE
S87°49’13”E A DISTANCE OF 252.24 FEET TO A POINT; THENCE N02°09’54”E A DISTANCE
OF 247.93 FEET TO THE POINT OF BEGINNING.


TOGETHER WITH any and all improvements located thereon, and together with any
easements, rights and appurtenances thereto.


TO HAVE AND TO HOLD the Property, together with all rights and appurtenances
pertaining thereto, including all of Grantor’s right, title and interest in and
to adjoining streets, alleys and rights-of-way unto Grantee and Grantee’s
successors, heirs, and assigns forever; and Grantor does hereby bind itself and
its successors and heirs to warrant and forever defend the Property unto Grantee
and Grantee’s successors, heirs, and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof by, through, or under
Grantor, but not otherwise, expressly subject however to the matters set forth
on Exhibit A attached hereto and incorporated herein, with Grantor’s covenant
that it will execute such further assurances of the said Property as may be
requisite.


WITNESS the following signatures:
 

   
GRANTOR:
SHG HP GERMANTOWN, LLC,
    a Florida limited liability company             By: Silver Capital Advisors,
LLC, a Virginia Witness     limited liability company             By:   Printed
Name     Larry D. Silver, CEO, President

 
STATE OF ____________________


COUNTY OF __________________, to-wit:


I hereby certify, before the subscriber, a notary public in and for the State of
________________, personally appeared Larry D. Silver, the CEO/President of
Silver Capital Advisors, LLC, the Manager of SHG HP GERMANTOWN, LLC, a Florida
limited liability companuy, and acknowledged the foregoing deed to be his act
and deed on behalf of said companies for the uses and purposes therein set
forth.


IN TESTIMONY WHEREOF, I have affixed my official seal, this ___ day of
__________, 2013.
 

      Notary Public       My Commission Expires:  

 
 
B-2

--------------------------------------------------------------------------------

 
 
EXHIBIT A


PERMITTED EXCEPTIONS
 
 
 
 
 
 
B-A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


BILL OF SALE AND GENERAL ASSIGNMENT


Concurrently with the execution and the delivery of this Bill of Sale and
General Assignment (this “Assignment”), SHG HP GERMANTOWN, LLC, a Florida
limited liability company (the “Seller”), is conveying to
________________________________, a ________________________ (“Buyer”), by Deed,
that certain parcel of real property located at 9161 Winchester Road,
Germantown, Tennessee, and more particularly described on Exhibit A attached
hereto (the “Property”).


The Seller desires to assign, transfer, set over, and deliver to the Buyer in
the manner hereinafter described all of the Seller’s right, title and interest
in and to all Tangible Personal Property, Intangible Personal Property and
assumed Service Contracts (as such terms are defined in that certain Agreement
of Purchase and Sale dated as of January ___, 2013, between the Seller and Moody
National REIT I, Inc. (the “Purchase Agreement”), which is owned by the Seller
and used in the ownership, operation and maintenance of the Property and as more
particularly described on Exhibit B attached hereto and made a part hereof
(collectively, the “Personal Property”).


NOW, THEREFORE, for Ten Dollars ($10) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Seller hereby
transfers, assigns and conveys to the Buyer, and Buyer hereby assumes, all of
the Personal Property, subject to the terms and conditions set forth in the
Purchase Agreement. It is understood that the Buyer has inspected the foregoing
Personal Property and accepts the same in an AS IS condition WITH ALL FAULTS and
WITHOUT EXPRESS OR IMPLIED WARRANTY AS TO FITNESS FOR ANY PARTICULAR PURPOSE OR
OTHERWISE except as otherwise set forth in the Purchase Agreement. This Bill of
Sale and General Assignment shall bind and inure to the benefit of the parties
and their respective successors, legal representatives and assigns.


[Signatures appear on next page]
 
 
C-1

--------------------------------------------------------------------------------

 
 
WITNESS the hands and seals of the parties hereto as of this ___ day of _______,
2013.
 

  SELLER:      
SHG HP GERMANTOWN, LLC, a Florida limited liability company
     
By:          Silver Capital Advisors, LLC, a Virginia limited liability company,
its Manager

 
 

  By:       Larry D. Silver, CEO/President         BUYER:  
________________________________________________, a  
________________________________________________         By:     Name:    
Title:  

 
 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TO


BILL OF SALE AND GENERAL ASSIGNMENT


BEING A SURVEY OF PART OF THE SHG GERMANTOWN, LLC PROPERTY AS RECORDED IN
INSTRUMENT 07136054, SAID PROPERTY ALSO BEING PART OF THE PROPERTY SHOWN ON THE
FOREST HILL HEIGHTS AMENDED OUTLINE PLAN AS RECORDED IN PLAT BOOK 234, PAGE 42
AT THE SHELBY COUNTY REGISTER’S OFFICE, LOCATED IN GERMANTOWN, SHELBY COUNTY,
TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE SOUTH LINE OF WINCHESTER ROAD (70.00 FEET SOUTH OF
THE CENTERLINE), SAID POINT BEING S86°22’24”E A DISTANCE OF 582.76 FEET FROM THE
INTERSECTION OF THE SOUTH LINE OF WINCHESTER ROAD WITH THE EAST LINE OF FOREST
HILL-IRENE ROAD (57.00 FEET EAST OF THE CENTERLINE); THENCE S86°22’24”E ALONG
THE SOUTH LINE OF SAID WINCHESTER ROAD A DISTANCE OF 50.02 FEET TO A POINT;
THENCE S02°09’54”W A DISTANCE OF 31.07 FEET TO A POINT; THENCE N86°30’48”W A
DISTANCE OF 30.01 FEET TO A POINT; THENCE S02°09’54”W A DISTANCE OF 166.29 FEET
TO A POINT OF CURVATURE; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF
30.00 FEET, AN ARC LENGTH OF 47.12 FEET (CHORD S42°49’40”E – 42.42 FEET) TO THE
POINT OF TANGENCY; THENCE S87°49’13”E A DISTANCE OF 6.47 FEET TO A POINT OF
CURVATURE; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 60.00 FEET, AN
ARC LENGTH OF 50.48 FEET (CHORD S63°42’57”E – 49.01 FEET) TO A POINT; THENCE
S87°49’05”E A DISTANCE OF 19.18 FEET TO A POINT; THENCE S02°10’47”W A DISTANCE
OF 24.11 FEET TO A POINT; THENCE S87°49’13”E A DISTANCE OF 194.00 FEET TO A
FOUND MONUMENT AT THE NORTHWEST CORNER OF THE BETTER BUSINESS BUREAU OF THE
MID-SOUTH, INC. PROPERTY AS RECORDED IN INSTRUMENT LK-3318 AT SAID REGISTER’S
OFFICE; THENCE S02°10’17”W ALONG THE WEST LINE OF THE SAID BETTER BUSINESS
BUREAU PROPERTY A DISTANCE OF 252.27 FEET TO A FOUND MONUMENT AT THE SOUTHWEST
CORNER OF THE SAID BETTER BUSINESS BUREAU PROPERTY; THENCE N83°06’47”W A
DISTANCE OF 67.94 FEET TO THE NORTHEAST CORNER OF LOT 2 OF THE CRESTWYN HILLS
SUBDIVISION AS RECORDED IN PLAT BOOK 205, PAGE 37 AT SAID REGISTER’S OFFICE;
THENCE N87°49’21”W ALONG THE NORTH LINE OF LOTS 2 AND 1 OF THE SAID CRESTWYN
HILLS SUBDIVISION A DISTANCE OF 499.39 FEET TO A POINT; THENCE N02°03’51”E A
DISTANCE OF 270.83 FEET TO A POINT; THENCE S87°49’13”E A DISTANCE OF 252.24 FEET
TO A POINT; THENCE N02°09’54”E A DISTANCE OF 247.93 FEET TO THE POINT OF
BEGINNING.
 
 
C-A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D


LIST OF SERVICE CONTRACTS


[to be inserted]
 
 
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


DISCLOSURE ITEMS


NONE
 
 
 
 
 
S-1

--------------------------------------------------------------------------------

 